Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 1of11

EXHIBIT 1
oO on Dn nD F&F WOW NO —

I HA HW BB W HO KH CO 0 Oo I HDB UH FP WH NY | CO

28

LAW OFFICE OF
BRADLEY, DRENDEL

& JEANNEY
P.O. BOX 1987

RENO, NV 89505

(775) 335-9999

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 2 of 11

 

FILED
Electronically
CV21-01450
2021-08-05 10:41:27 AM
Alicia L. Lerud
$1425 r Clarisor ie coun
Daniel T. Haywar d. ransaction 580154 : csulezid

Nevada State Bar No. 5986

BRADLEY, DRENDEL & JEANNEY, LTD.
P.O. Box 1987

Reno, NV 89505

Telephone No. (775) 335-9999

Facsimile No. (775) 335-9993

Attorney for Plaintiff

IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
IN AND FOR THE COUNTY OF WASHOE
BILLIE CHAPMAN, an individual,

 

Case No.
Plaintiff,
Dept. No.
V.
PETCO ANIMAL SUPPLIES STORES,
INC.; JOHN DOES I through X, inclusive;
ABC CORPORATIONS I-X; BLACK AND
WHITE COMPANIES I-X; and JOHN
DOES I-X, inclusive,
Defendants.
/
COMPLAINT

Plaintiff, BILLIE CHAPMAN, by and through her counsel of record, Daniel T. Hayward
of the law firm of Bradley, Drendel and Jeanney, complains and alleges as follows for her cause
of action against the Defendant, PETCO ANIMAL SUPPLIES STORES, INC.:

PARTIES & JURISDICTION

1. Plaintiff BILLIE CHAPMAN is, and at all times relevant was, a resident of the
City of Reno, Washoe County, Nevada.

2. Defendant PETCO ANIMAL SUPPLIES STORES, INC. (hereinafter referred to
as “PETCO”) is, and at all times relevant was, a Delaware corporation doing business in Nevada.

3. Upon information and belief, Defendant PETCO owned and operated the Petco
store located at 5565 South Virginia Street in Reno, Washoe County, Nevada.

4. The alleged negligent acts described herein occurred in Washoe County, Nevada.

-l-
Our File No. 203643

 
Co eo NHN DO A F&F WY N

me NO bw NY NY NO NO NO YF FF FF | Ff Fe FF S| | hl SS
I HW UA B WN &|& CO BO BAN BD A FL WY NH | CO

28

LAW OFFICE OF
BRADLEY, DRENDEL

& JEANNEY
P.O. BOX 1987

RENO, NV 89505

(775) 335-9999

 

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 3 of 11

5. Venue is proper in Washoe County pursuant to NRS 13.040 because Plaintiff has
designated this county as the venue in her Complaint, and Defendant PETCO does not “reside”
in any particular county in Nevada for purposes of venue. See Liberty Mut. v. Thompson, 130
Nev. 28,34, 317 P.3d 831 (2014) (“Further, under NRS Chapter 13, a foreign corporation does
not have a fixed residence in any particular county”); see also Byers v. Graton, 82 Nev. 92, 95,
411 P.2d 480, 481-482 (1966).

6. | Pursuant to NRCP 10(a) and Nurenberger Hercules-Werke GMBH, vs. Virostek,
107 Nev. 873, 822 P.2d 1100 (1991), the identity of Defendants designated as JOHN DOES I
through X, inclusive; ABC CORPORATIONS I through X, inclusive; and BLACK AND
WHITE COMPANIES I through X, inclusive are unknown at the present time; however, it is
alleged and believed these Defendants were involved in the initiation, approval, support or
execution of the wrongful acts upon which this litigation is premised, or in some way owned,
leased, operated, managed, or maintained the Petco store described herein as of the date of the
accident described herin, and that said fictitiously designated Defendants are jointly and severally
liable for the damages sustained by Plaintiff as alleged herein. When Plaintiff becomes aware of
the true names of said Defendants, she will seek leave to amend this Complaint in order to state
the true names in the place and stead of such fictitious names.

7. Plaintiff does not know the true names and capacities, whether corporate or
otherwise, of these Defendants sued herein as JOHN DOES I through X, inclusive; ABC
CORPORATIONS I through X, inclusive; and BLACK AND WHITE COMPANIES I through
X, inclusive and Plaintiff prays leave that when the true names of said Defendants are
ascertained, she may insert the same at the appropriate allegations. Plaintiff is informed and
believes, and upon such information and belief, alleges that each of the Defendants designated
herein by such fictitious names are negligently responsible in some manner for the events and
happenings herein referred to and negligently caused the injuries to Plaintiff. Plaintiff further
alleges that each Defendant designated herein by such fictitious names are and at all times
relevant hereto were, agents of each other and have ratified the acts of each other Defendant and
acted within the course and scope of such agency and have the right to control the actions of the

-2-
Our File No. 203643

 
Oo co KN DH HW FP W NH

wow NO NY YN NV NY NN NO FCF | FF FC FF FF FF FF S| |S
Ya wn FB WD NY —& CO DO OWA DH HH FF WwW NY | O&O

28

LAW OFFICE OF
BRADLEY, DRENDEL

& JEANNEY
P.O. BOX 1987
RENO, NV 89505
(775) 335-9999

 

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 4 of 11

remaining Defendants.

8. At all times herein mentioned, Defendants, and each of them, were the apparent
ostensible principals, principals, apparent ostensible agents, agents, apparent ostensible servants,
servants, apparent ostensible employees, employees, apparent ostensible assistants, assistants,
apparent ostensible consultants and consultants of their co-Defendants, and were as such acting
within the course, scope and authority of said agency and employment, and that each and every
act of such Defendants, as aforesaid, when acting as a principal, agent, employee, assistant or
consultant, were responsible in some manner for the events and happenings herein referred to.

CLAIM FOR RELIEF
(Negligence)

9. Plaintiff realleges Paragraphs 1 through 8 of this Complaint and incorporates the
same herein as though set forth at length.

10. On January 21, 2020 Plaintiff, then age 77, was shopping at the Petco store
located at 5565 South Virginia Street in Reno, Washoe County, Nevada. Plaintiff's 84 year-old
husband was waiting in the car.

11. Plaintiff had just exited the bathroom in the rear of the store and walked down
three or four aisles looking for dog food, when Defendant’s employee approached Plaintiff from
behind pushing a large pallet mover loaded with heavy bags of dog food.

12.  Defendant’s employee apparently did not see Ms. Chapman, and knocked her to
the ground with the heavy pallet mover.

13. Defendant had a duty to conduct its operations in a reasonably safe manner so as
not to cause personal injury to its customers, including Plaintiff.

14. Defendant breached its duty of care, through its employee, by failing to keep a
proper lookout and causing a large pallet move loaded with dog food to collide with Plaintiff.

15. | Defendant’s conduct, as described herein, was negligent.

16. | Asadirect and proximate result of the negligence of Defendant, Plaintiff
sustained severe personal injuries, causing extreme anguish, pain and suffering, all to her general
damage in sum in excess of FIFTEEN THOUSAND DOLLARS ($15,000.00).

at
Our File No. 203643

 
ao ns DN

Co oO

28

LAW OFFICE OF
BRADLEY, DRENDEL

& JEANNEY
P.O. BOX 1987
RENO, NV 89505
(775) 335-9999

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 5 of11

17. As a further direct and proximate result of the negligence of Defendant, Plaintiff
has incurred hospital, doctor and medical bills, as well as incidental expenses, and will incur
further medical bills in the future, in an amount that is presently unknown.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays judgment against the Defendant as follows:
1. For leave to amend the Complaint upon discovery of the true names and identities

of each fictitiously-named Defendant, if any there be;

2. For past and future medical and incidental expenses which will be shown
according to proof;

3. For past and future general damages in a sum in excess of $15,000.00;

4. For costs of suit and reasonable attorney fees herein;

a For pre-judgment and post-judgment interest as allowed by law; and

6. For such other and further relief, at law or in equity, as this Court may deem

equitable and just.
AFFIRMATION PURSUANT TO NRS 239B.030
The undersigned does hereby affirm that the preceding document does not contain the
social security number of any person.
Dated this Ss day of August, 2021.
EY, DRENDEL & JEANNEY

 
 

 

Daniel T. Hayward
Attorney for Plaintiff

Our File No. 203643

 

 
Oo @ nN BA a FF BB NHN =

ry NY KR KY KY N KY NY NN & SF SF YF FP ee EF SF FSF
eo a aan & WB NSF Ss Oo eID HU FF WB NH KF S&S

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 6 of 11

FILED
Electronically
CV21-01450
2021-08-26 01:51:52 PM
Alicia L. Lerud
LYNN V. RIVERA, ESQ. / Clerk of the Court

GORDON REES SCULLY MANSUKHANI, LLP
201 W. Liberty Street, Ste. 329

Reno, Nevada 89501

Telephone: (702) 577-9030

Facsimile: (775) 460-4901

Email: lvrivera@grsm.com

Attorneys for Defendant
PETCO ANIMAL SUPPLIES STORES, INC.

SECOND JUDICIAL DISTRICT COURT

WASHOE COUNTY, NEVADA
BILLIE CHAPMAN, Case No. CV21-01450
Plaintiff, Dept. No. 10
v.
DEFENDANT PETCO ANIMAL
PETCO ANIMAL SUPPLIES STORES, SUPPLIES STORES, INC.’S ANSWER
INC.; JOHN DOES I through X, Inclusive; TO PLAINTIFF’S COMPLAINT

ABC CORPORATIONS I-X; BLACK AND
WHITE COMPANIES, I-X; and JOHN
DOES I-X, inclusive;

Defendants.

 

 

Defendant PETCO ANIMAL SUPPLIES STORES, INC. (“Defendant”), by and through
its counsel of Record, Lynn Rivera, of Gordon & Rees, in answer to Plaintiff BILLIE

CHAPMAN’S (“Plaintiff”) Complaint on file herein, hereby admits, denies, and alleges as

 

NEVADA BAR NO. 6797 Transaction # 8616453 : msalazarperg

 

 

follows:
PARTIES & JURISDICTION

1. Defendant is without sufficient information to form a belief as to the truth or
falsity of the allegations in Paragraph 1 of Plaintiffs Complaint.

2. Defendant admits the allegations in Paragraph 2 of Plaintiff's Complaint.

3. Defendant admits in part and denies in part the allegations in Paragraph 3 of

| ,

DEFENDANT PETCO ANIMAL SUPPLIES STORES. INC.S ANSWER TO CV21-01450

PLAINTIFF’S COMPLAINT

 

 

 
Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 7 of 11

eC © TI BDA aA eh BD NO

we N NON ONO UN COUNlUehek UNDO ll lh SUP lc Sl eS lUmrS lh lhUhrELhUhUmrC
co 1nd A nN ek Bo ON OSB lUCcOUlUlUlUOlUOMOMUNORNUCUOUCUCUMADUlUeULNl US

Plaintiff's Complaint. Defendant admits it operates the Petco store located at 5565 South
Virginia Street in Reno, Washoe County, Nevada identified in Paragraph 3 of Plaintiffs
Complaint. Defendant is without sufficient information to form a belief as to the truth or the
falsity of the remainder of the allegations in Paragraph 3 of Plaintiffs Complaint.

4. Defendant admits in part and denies in part the allegations contained in Paragraph
4 of Plaintiff's Complaint. Defendant admits the alleged acts were committed in Washoe County
in Plaintiff's Complaint. Defendant is without sufficient information to form a belief as to the
truth or falsity of the remainder of the allegations in Paragraph 4 of Plaintiffs Complaint.

5. Plaintiff's allegations in Paragraph 5 involve a question of law and, therefore, no
response is required. To the extent a response is required, Defendant admits venue is proper in
Washoe County and the Defendant is a citizen of California with multiple Petco stores located
throughout the United States.

6. Plaintiffs allegations in Paragraph 6 involve a question of law and, therefore, no
response is required. To the extent a response is required, Defendant is without sufficient
knowledge to form a belief as to the truth or falsity of the allegations in Paragraph 6 of
Plaintiffs Complaint.

a Defendant is without sufficient information to form a belief as to the truth or
falsity of the allegations in paragraph 7 of Plaintiff's Complaint.

8. Defendant is without sufficient information to form a belief as to the truth or
falsity of the allegations in Paragraph 8 of Plaintiff's Complaint.

CLAIM FOR RELIEF
(Negligence)

9. Defendant incorporates by reference its responses to Plaintiff's allegations in
paragraphs | through 8 of Plaintiffs Complaint as if fully set forth herein.

10. Defendant is without sufficient information to form a belief as to the truth or

falsity of the allegations in Paragraph 10 of Plaintiff's Complaint.

9

 

 

 

DEFENDANT PETCO ANIMAL SUPPLIES STOR ES, INC-“S ANSWER TO CV21-01450
PLAINTIFF’S COMPLAINT

 
eo 62 JN BD a BP |] LS

~~ NH NY NY WKY NY NY N NN &|& | FSF SF FF FY FEF FEF EF FS
eo 2D A an & &»® NY = FS 6 OB nH DA UW BF WB NY KF &

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 8 of 11

11. Defendant is without sufficient knowledge to form a belief as to the truth or
falsity of the allegations in Paragraph 11 of Plaintiff's Complaint.

12. Defendant is without sufficient knowledge to form a belief as to the truth or
falsity of the allegations in Paragraph 12 of Plaintiff's Complaint.

13. Plaintiff's allegations in Paragraph 13 involve a question of law and, therefore, no
response is required. To the extent a response is required, Defendant admits it has a duty to
exercise reasonable care with regard to its store operations as further defined by Nevada law.

14. Defendant denies the allegations in Paragraph 14 of Plaintiff's Complaint.

15. Defendant denies the allegations in Paragraph 15 of Plaintiff's Complaint.

16. Defendant denies the allegations in Paragraph 16 of Plaintiffs Complaint.

17. Defendant denies the allegations in Paragraph 17 of Plaintiff's Complaint.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff's Complaint fails to state a claim against Defendant upon which relief may be

granted.
SECOND AFFIRMATIVE DEFENSE

 

The negligence of Plaintiff caused or contributed to any injuries or damages that Plaintiff
may have sustained; and the negligence of Plaintiff in comparison with the alleged negligence of
this Defendant, if any, requires that the damages of Plaintiff be denied or be diminished in
proportion to the amount of negligence attributable to Plaintiff.

THIRD AFFIRMATIVE DEFENSE
That the injuries sustained by the Plaintiff, if any, were caused by acts of unknown third

persons who were not agents, servants or employees of this answering Defendant and who were

 

 

 

 

not acting on behalf of this answering Defendant in any manner or form and, as such, this
Defendant is not liable in any manner to the Plaintiff.

3 ——
DEFENDANT PETCO ANIMAL SUPPLIES STORES, INC."S ANSWER TO CV21-01450

PLAINTIFF’S COMPLAINT

 
eo 62 NAN BAD ue Ft & YS

ew we NY KY NY N N NY NO FS FSF FF FSF FSF FY FOS hE hE
eo TKO MN eh OH UNUlUrRElUOlCUCCOClUDULUNUCNCUCUCOCUMROUDllUDNElD UO

Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 9 of 11

 

 

 

 

 

 

 

 

 

 

 

FOURTH AFFIRMATIVE DEFENSE

The Plaintiff had knowledge of and was fully aware of the risk, and assumed any risk
incident thereto by a voluntary use thereof. The injuries alleged by Plaintiff were caused by and
arose out of such risk.

FIFTH AFFIRMATIVE DEFENSE

Plaintiff has failed to mitigate damages.

SIXTH AFFIRMATIVE DEFENSE

Defendant alleges that any damages or injuries suffered by Plaintiff were proximately
caused by the intervening and superseding actions of other parties, not Defendant, and that those
intervening and superseding actions bar Plaintiff's recovery against Defendant.

SEVENTH AFFIRMATIVE DEFENSE
Plaintiff has waived or is estopped from alleging the matters set forth in the Complaint.
EIGHTH AFFIRMATIVE DEFENSE

Defendant alleges that it has performed and discharged any and all obligations and legal

duties arising out of the matters set forth in the Complaint.
NINTH AFFIRMATIVE DEFENSE

Defendant’s employee was not acting in the course and scope of the employment at the
time of the incident alleged in Plaintiff's complaint.

All possible affirmative defenses may not have been alleged herein insofar as sufficient
facts were not available after reasonable inquiry upon the filing of Plaintiffs’ Complaint and,
therefore, this answering Defendant reserves the right to amend this first amended answer to
allege additional affirmative defenses, if subsequent investigation so warrants.

PRAYER FOR RELIEF

WHEREFORE, Defendant prays for judgment as follows:

1. That Plaintiff take nothing by reason of his complaint on file herein;

Dn For reasonable attorney fees;

Bi For costs of suit incurred herein; and

4
DEFENDANT PETCO ANIMAL SUPPLIES STORES, INC.°8 ANSWER TO CV21-01450

PLAINTIFF’S COMPLAINT

 
Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 10 of 11

 

1 4. For such other and further relief as the Court deems just and proper.
2 AFFIRMATION
3 Pursuant to NRS 239B.030, the undersigned does hereby affirm that the preceding
4|| pleading does not contain the social security number of any person.
5 || DATED: August 26, 2021
6 _
a \s Uk Wey
7 By |
LYNN V. RIVERA, ESQ.
8 N’EVADA BAR NO. 6797
201 W. Liberty Street, Ste. 320
9 Reno, Nevada 89501
Attorneys for Defendant
is PETCO ANIMAL SUPLLIES STORE, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 :
DEFENDANT PETCO ANIMAL SUPPLIES STORES, INC.°S ANSWER TO CV21-01450
PLAINTIFF’S COMPLAINT

 

 

 
Case 3:21-cv-00404-MMD-CLB Document 1-2 Filed 09/07/21 Page 11 of 11

 

 

 

 

 

 

: CERTIFICATE OF SERVICE
2 Billie Chapman v. Petco Animal Supplies Stores, Inc.,
3 Second Judicial District Court, Washoe County, CV21-01450
4 Pursuant to NRCP 5(b), I certify that I am an employee of Gordon & Rees, and that on
5 || this date, I caused the foregoing:
6 DEFENDANT PETCO ANIMAL SUPPLIES STORE, INC.’S ANSWER TO
PLAINTIFF’S COMPLAINT
7 to be served on all parties to this action by:
8 E-FILE: By transmitting a true copy, by way of electronic filing upon each of the
? parties at the following e-mail address(es).
10
11 Daniel T. Hayward Attomeys for Plaintiff
Bradley, Drendel & Jeanney, LTD. BILLIE CHAPMAN
12 P.O. Box 1987
Reno, NV 89505
13
14
15 Dated: August 26, 2021
/s/ Holly Mitchell
16 An employee of GORDON & REES
17 || 4837-2747-8991, v. 1
18
19
20
21
22
23
24
25
26
27
28 :
DEFENDANT PETCO ANIMAL SUPPLIES STORES, INC.“S ANSWER TO CV21-01450
PLAINTIFF’S COMPLAINT

 

 

 
